Citation Nr: 0002979	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-47 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back disorder is productive of 
significant limitation of motion and severe pain, spasms, and 
associated symptomatology affecting the lower extremities.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for a low back 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist her in developing the 
facts pertinent to her claims under 38 U.S.C.A. § 5107(a) 
(West 1991). 

In an August 1988 rating decision, the RO granted service 
connection for degenerative low back pain on the basis of an 
in-service low back injury and x-rays showing osteophyte 
formation at L4 and reduced intervertebral disc space at L4-
L5.  A 10 percent evaluation was assigned, effective from May 
1988.  In a July 1993 rating decision, the RO increased this 
evaluation to 20 percent, effective from December 1991, in 
view of a July 1993 VA examination showing increased pain.  
The 20 percent evaluation has since remained in effect and is 
at issue in this case.

The veteran has received frequent VA treatment for her 
service-connected back disorder.  In May 1995, she was 
treated for increased low back pain, with radiation down her 
thighs.  An examination revealed slight paraspinal 
tenderness, and an impression of low back strain was 
rendered.  In August 1995, she was treated for an 
exacerbation of her low back pain, which was noted to be 
stable, with only "flare-ups," in September 1995.  In April 
1996, a TENS unit was recommended.  The veteran reported 
exacerbated low back pain in August 1996, but, in July 1996, 
reduced pain with use of the TENS unit was noted.  Most 
records of this treatment contain an assessment of myofascial 
pain syndrome.

During her November 1996 RO hearing, the veteran reported 
back pain that affected her whole right side.  She stated 
that she was currently using a TENS unit.  Also, she 
testified that her back rarely felt "normal," although she 
usually had less pain in the summer.

The veteran underwent a VA examination in October 1998, 
during which she complained of pain in her back and hips and 
stated that her pain was sometimes so severe that she needed 
to use a wheelchair.  Upon examination, the veteran exhibited 
painful motion when getting up from her chair and had a 
noticeable limp.  Her posture was abnormal, with loss of 
cervical lordosis and scoliosis.  Her thoracic spine appeared 
to lean toward the left approximately 15 degrees.  Muscles 
spasms and tenderness of the paravertebral lumbar area were 
noted.  Range of motion testing of the lumbar spine revealed 
flexion to 45 degrees, with "a lot of pain," right lateral 
flexion to 10 degrees, and normal left lateral flexion.  The 
veteran was unable to perform backward extension because of 
pain.  A neurologic examination revealed difficulty in doing 
straight leg raising on the right, due to pain; difficulty in 
obtaining reflexes in either knee or ankle; and a decreased 
pinprick sensation bilaterally.  The diagnosis was status 
post vertebral back injury, with residuals of low back pain.  
The examiner also noted that the veteran had stated that she 
worked from her home because of her poor mobility. 

The veteran also appeared for a VA Travel Board hearing in 
November 1999.  During this hearing, she complained of back 
spasms, radiating pain, and numbness.  She indicated that she 
had undergone Xylocaine injections for her legs to relieve 
her radiating pain but had not undergone back surgery.  Also, 
she testified that she usually had to take codeine at night 
so that she could sleep.  Moreover, she used a walker and 
indicated that she had difficulty with driving and climbing 
stairs.  She stated that she had not held a job for many 
years.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, the RO has assigned a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5295 
(1999), as indicated in the July 1996 Statement of the Case.  
Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is in 
order for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

In this case, the Board observes that the veteran has 
received frequent treatment for her low back symptoms, and 
her October 1998 VA examination revealed symptomatology that, 
in the opinion of the Board, is not adequately contemplated 
in her currently assigned 20 percent rating.  This 
examination revealed flexion to 45 degrees and an inability 
to perform extension because of pain.  Significant pain was 
also noted with flexion.  Under VA regulations, pain upon 
motion testing is a significant consideration for the Board 
in evaluating a musculoskeletal disability.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996).  The veteran also has pain not associated 
with motion.  Furthermore, back spasms have been reported on 
a number of examinations, and she additionally experiences 
symptomatology down the lower extremities.  She received 
rather stron pain medication from time to time.  While not 
all of the symptoms listed in the criteria for a 40 percent 
evaluation under Diagnostic Code 5295 have been shown in this 
case, the Board concludes that, in view of the findings of 
significant limitation of motion and severe pain, the 
veteran's low back disability more closely approximates the 
criteria for a 40 percent evaluation than that for a 20 
percent evaluation under Diagnostic Code 5295.  The 40 
percent evaluation is the maximum evaluation available under 
this code section.

The Board has also considered whether a higher evaluation is 
warranted under other diagnostic criteria.  In this regard, 
the Board observes that the original grant of service 
connection for a low back disorder has encompassed disc 
disease, although major disc pathology has been ruled out on 
recent studies.  The Board observes that the veteran's 
October 1998 VA examination shows little in the way of 
intervertebral disc disease and the findings suggest that the 
back ailment is more properly rated under lumbosacral strain 
and/or arthritis.  In any event, the Board does not find that 
more than severe symptomatology as been demonstrated.  
Therefore, the criteria for a 60 percent evaluation for 
degenerative disc disease, under Diagnostic Code 5293, have 
not been met.  Additionally, there is no medical evidence of 
residuals of a vertebral fracture without cord involvement 
but with abnormal mobility requiring a neck brace (jury mast) 
(the criteria for a 60 percent evaluation under Diagnostic 
Code 5285); complete bony fixation (ankylosis) of the spine 
at a favorable angle (the criteria for a 60 percent 
evaluation under Diagnostic Code 5286); or unfavorable 
ankylosis of the lumbar spine at an unfavorable angle (the 
criteria for a 50 percent evaluation under Diagnostic Code 
5289).

In conclusion, the Board finds that the evidence of record 
supports a 40 percent evaluation, but not more, for the 
veteran's service-connected low back disorder.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected low back disorder has markedly 
interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A 40 percent evaluation is granted for the veteran's low back 
disorder, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

